Fourth Court of Appeals
                                      San Antonio, Texas
                                           January 25, 2019

                                         No. 04-14-00558-CV

                                        Edna A. MARTINEZ,
                                              Appellant

                                                   v.

                           STATE OFFICE OF RISK MANAGEMENT,
                                         Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2001-CI-17102
                            Honorable Antonia Arteaga, Judge Presiding

                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice (not participating)
                  Liza A. Rodriguez, Justice

       On January 2, 2019, Appellant Edna A. Martinez filed a motion for en banc
reconsideration. The Court requests that Appellee State Office of Risk Management file a
response on or before February 25, 2019. See TEX. R. APP. P. 49.2, 49.7.

           It is so ORDERED on this 25th day of January, 2019.

                                                                     PER CURIAM



       ATTESTED TO: ____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court